Case 1:10-cv-02103-PAB-KLM Document 673 Filed 04/14/20 USDC Colorado Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 10-cv-02103-PAB-KLM

  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

   Plaintiff,

  and

  Asad Abdi, Bashir Hersi Abdi, Muse Mohamed Abdi, Rahma Abdi, Zeynab Abdi, Salado
  Abdille, Abdikadir Adan, Amino Adan, Dahiro Adan, Ahmed Aden, Maryama Yousuf Aden,
  Muhumed Aden, Nuho Aden, Abdi Afrah, Mohamud M. Ahamed, Abdisamed Ahmed, Omar
  Mohamed Alamudi, Adan Ali, Amina Ali, Bilan Ali, Hirsiyo Ali, Mohamoud H. Ali, Salah Ali,
  Saynab Ali, Osam Awale, Qiyas Burham, Adan Dadle, Abdullahi Dirie, Shukri Dirir, Habibo
  Diriye, Ahmed Egal, Manyan Egal, Abdi Rizak Farah, Abdirahman A. Farah, ZamZam Farah,
  Halimo Forah, Abdiweli Gelle, Zakariye Mohamed Gelle fka Hassan Gelle, Robleh Guedi, Layla
  Guruc, Abdikarim Hadi, Abdiaziz Hassan, Ibrahim Hassan, Maryan Hassan, Muno Hassan,
  Sadaq Hassan, Amina Hussein, Khadija Hussein, Abdulah H. Ibrahim, Hared Farah Jama, Mura
  Jama, Adosh A. Kahin, Sharifo H. Kuluc, Hawo Jama, Fardowsa A. Maalim, Habibo Mahamed,
  Taher H. Mame, Habibo Mahamed, Abdullahi Mahamud, Asha Abdi Mohamed, Luqman
  Mohamed, Mohamed A. Mohamed, Maryan Mohamed, Zuleka Mohamed, Haji Ali Mohamud,
  Abdullahi Mohamud, Nuur M. Mohomuud, Anisa Mursal, Fatuma Mursal, Amina Ali Muse,
  Nimo Omar, Fadermo Osman, Fardowsa Sanweyne, Malyun Sanweyne, Hassan Shilale, Fadumo
  Saalah, Yasin Worsame, Mohamed Warsame,
   Plaintiffs-Intervenors,

  v.

  JBS USA, LLC, d/b/a JBS SWIFT & COMPANY,

  Defendant


                      MOTION FOR LEAVE TO AMEND COMPLAINT


          Plaintiff-Intervenors, through counsel, move for leave to file their Second Amended

  Complaint attached to this motion as Exhibit 1.
Case 1:10-cv-02103-PAB-KLM Document 673 Filed 04/14/20 USDC Colorado Page 2 of 9




                                          CERTIFICATION

         Pursuant to D.C.COLO.LCivR 7.1 A, Intervenors’ counsel certify that they have

  conferred with Defendant’s counsel concerning this motion. Defendant’s counsel indicated that

  they do not object to the extent that the proposed Amended Complaint withdraws claims that

  have been asserted, but do object to adding detail to claims that are already pled – despite that

  Defendant asserted that these claims did not contain specific detail as grounds for seeking

  dismissal in its Motions for Judgment on the Pleadings Pursuant to Fed. R. Civ. P. 12(c) (“Rule

  12(c) Motions”) (Docs. 660–665). As further discussed in Intervenors’ Response in Opposition

  to Defendant’s Motions for Judgment on the Pleadings (“Response to 12(c) Motions”), while the

  Defendant’s Motion is a delay tactic, if the Court determines that additional detail or clarification

  is needed as to Intervenors’ claims, the Court should grant leave to file the Second Amended

  Complaint (see attached Exhibit 1), as set forth herein.

                                               MOTION

         Fed. R. Civ. P. 15(a)(2) provides that leave to amend “should [be] freely give[n …] when

  justice so requires.” The purpose of the Rule is to allow “the maximum opportunity for each

  claim to be decided on its merits rather than on procedural niceties.” Minter v. Prime Equipment

  Co., 451 F.3d 1196, 1204 (10th Cir. 2006). “Refusing leave to amend is generally only justified

  upon a showing of undue delay, undue prejudice to the opposing party, bad faith or dilatory

  motive, failure to cure deficiencies by amendments previously allowed, or futility of

  amendment.” Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993). As set forth in

  greater detail below, none of these concerns are implicated here. Justice will be furthered by the

  court granting leave to file the amended complaint in light of Defendant’s Rule 12(c) Motions.
Case 1:10-cv-02103-PAB-KLM Document 673 Filed 04/14/20 USDC Colorado Page 3 of 9




         Intervenors’ proposed Second Amended Complaint, attached as Exhibit 1, adds detail to

  Intervenors’ claims as to issues now more factually developed after nine years, and delineates the

  particularities of each individual’s claims. It also drops the pattern and practice claims stated in

  the First Amended Complaint (although Intervenors maintain that pattern-and-practice

  allegations and evidence remain available to them to prove their remaining claims, see, e.g.,

  EEOC v. Pitre, 908 F.Supp.2d 1165 (D.N.M. 2012)); clarifies that the religious discrimination

  claims are pled pursuant to Title VII, not Section 1981; and amends the factual allegations to

  include claims for subsequent retaliation. These amendments largely track the issues that

  Defendant claimed were not sufficiently developed in seeking to dismiss the First Amended

  Complaint (see Docs. 660–665). Therefore, if the Court determines that any additional facts or

  specificity are needed to meet the pleading standards, granting leave to amend to file a revised

  complaint to address these issues will not be futile. See Bradley v. Val-Mejias, 379 F.3d 892,

  901 (10th Cir. 2004) (“A proposed amendment is futile if the complaint, as amended, would be

  subject to dismissal.”).

         Amending the complaint is timely in light of Defendant’s decision to file its Rule 12(c)

  Motions at this stage in the proceedings. In assessing the timeliness of a motion to amend, the

  adequacy of the reason for the delay in filing it is the focus of the inquiry. Minter, 451 F.3d

  at1205–06. Undue delay may exist where the plaintiff is “using Rule 15 to make the complaint a

  moving target [. . .] to salvage a lost case by untimely suggestion of new theories of recovery[, . .

  .] to present ‘theories seriatim’ in an effort to avoid dismissal […] or to knowingly delay[]

  raising [an] issue until the eve of trial.” Id. at 1206 (internal citations and quotations marks

  omitted).
Case 1:10-cv-02103-PAB-KLM Document 673 Filed 04/14/20 USDC Colorado Page 4 of 9




         Here, the Defendant’s undue delay in claiming insufficient factual detail in the original

  2010 Complaint in Intervention and the 2011 First Amended Complaint has necessitated

  amendment at this time. Intervenors had no notice that Defendant had any such objection during

  the many years since those filings – particularly given the extensive detail and numerous

  examples of discriminatory and retaliatory conduct set forth in the First Amended Complaint.

  See Minter, 451 F.3d at 1207 (no undue delay where Plaintiff added new claim to pretrial order

  where claim arose from late disclosure and change of position by Defendant). Additional facts

  set forth in the proposed Second Amended Complaint have been developed during discovery in

  this case (which included detailed Rule 26 disclosures, 50 depositions, and 48 sets of discovery

  responses as to the Abade Intervenors), and the four-week Phase I trial where many of the

  Intervenors testified as witnesses. See Rehberg, Civil Case No. 10-cv-00261-LTB-KLM at *8

  (no undue delay where “Plaintiff could not have amended his complaint by the amendment

  deadline to include the information gleaned during discovery because presumably most of it, if

  not all of it, was gleaned afterward”). Similarly, at the time of filing and amending the original

  complaint, the Court had not yet adjudicated the pattern and practice claims – the Intervenors

  could not have amended the complaint accordingly until after the Phase I decision. Finally, the

  new retaliation claims asserted in the proposed Second Amended Complaint had not yet occurred

  or been administratively exhausted when the complaint was first amended and therefore, could

  not have been included in 2011. Where Intervenors already seek to amend the complaint, adding

  these additional instances of retaliation here will serve in efficiency and economy as the case

  proceeds. This Motion is submitted to the Court as early as practicable, contemporaneously with

  Intervenors’ Response to the Rule 12(c) Motions. See Rehberg v. City of Pueblo, Civil Case No.

  10-cv-00261-LTB-KLM, *8 (D. Colo. Sep. 14, 2011) (granting Plaintiff’s Motion for Leave to
Case 1:10-cv-02103-PAB-KLM Document 673 Filed 04/14/20 USDC Colorado Page 5 of 9




  File Second Amended Complaint, and denying Defendants’ Motion for Partial Judgment on the

  Pleadings as moot, and finding adequate explanation for delay where “Plaintiff only became

  aware of the compelling need to amend his complaint after Defendants filed their partial motion

  to dismiss [, … a]nd Plaintiff filed his motion to amend a mere 24 days later”).

         In the same vein, Intervenors’ request is not an effort to correct deficiencies by

  amendments previously allowed – given the timing of Defendant’s Rule 12(c) Motions, it is

  instead Defendant that has now raised alleged “deficiencies” despite having had multiple

  opportunities over the years to raise its objection to the detail of the allegations. The Abade

  Intervenors filed their first Complaint in Intervention in November 2010 (Doc. 17). Defendant

  then filed a Motion to Dismiss the Complaint in Intervention, alleging, among other claims that

  some of the Abade Intervenors had not exhausted their administrative remedies. See Doc. 52.

  Following this, the Intervenors filed an Amended Complaint adding facts to address the

  administrative exhaustion issue. (see Docs. 55, 60, 61). Defendant did not allege at that time that

  Intervenors’ claims were insufficiently pled. Only now, nine years later, does Defendant allege

  that the claims are insufficiently pled across all of the Complaints in Intervention.

         Defendant will not be prejudiced by this amendment because it has been given ample

  notice concerning the factual bases of Intervenor’s claims. Whether an amendment unduly

  prejudices the Defendant is the most important factor in assessing a motion to amend a pleading.

  Minter, 451 F.3d at 1207. Undue prejudice is generally found only where the amendment would

  impair the ability of the Defendant to prepare their defense. Id. at 1208. This most commonly

  occurs where the plaintiff’s amendments “arise out of a subject matter different from what was

  set forth in the complaint and raise significant new factual issues.” Id. Thus, courts have found

  amendment improper where a plaintiff seeks to add “an entirely new and different claim” shortly
Case 1:10-cv-02103-PAB-KLM Document 673 Filed 04/14/20 USDC Colorado Page 6 of 9




  before trial, but have approved of it where the amendments track and relate to the subject matter

  of the original complaint. See id. (comparing Hom v. Squire, 81 F.3d 969, 973 (10th Cir.1996)

  (finding prejudice), with Gillette v. Tansy, 17 F.3d 308, 313 (10th Cir.1994) (finding no evidence

  of prejudice), Childers v. Indep. Sch. Dist. No. 1, 676 F.2d 1338, 1343 (10th Cir.1982) (“ruling

  that the district court’s refusal to allow an amendment was ‘particularly egregious […] because

  the subject matter of the amendment was already alleged in the complaint’”), and R.E.B., Inc. v.

  Ralston Purina Co., 525 F.2d 749, 751-52 (10th Cir. 1975) (finding no prejudice)). Again, the

  amendments here add further detail to the existing clams. Defendant has had considerable

  opportunity to discover and develop the facts underlying these claims, to object to the sufficiency

  of the allegations in the complaint, and will be able to prepare their defense accordingly.

         The changes to the proposed Second Amended Complaint will clarify the remaining

  issues in the case to streamline the Phase II bellwether and any subsequent trials – to the benefit

  of Defendant, as well as to the Court. Granting the Intervenors’ Motion will not delay the

  proceedings, as the Court has not yet issued a decision concerning the parties’ positions as to

  bellwether trials, and or set those trials. Above all, in light of Defendant’s Rule 12(c) Motions,

  the requested relief will facilitate a decision on the merits in this decade-long litigation.

  Defendant did not raise issue with the sufficiency of the allegations during the nine years since

  the First Amended Complaint was filed. It now seeks to dismiss Intervenors’ claims on these

  grounds. It is Defendant, not Intervenors, acting with dilatory motive in yet another attempt to

  dissuade the Intervenors from pursuing their claims. The Court should not credit Defendant’s

  abrupt change in position, but instead, should allow Intervenors to amend their complaint to

  provide additional detail as to their claims.
Case 1:10-cv-02103-PAB-KLM Document 673 Filed 04/14/20 USDC Colorado Page 7 of 9




                                              CONCLUSION

  For the foregoing reasons, Intervenors respectfully request that if the Court does not deny

  Defendant’s Rule 12(c) Motions as asserted in the Intervenors’ Response brief, the Court grant

  Intervenors leave to file the proposed Second Amended Complaint.

  Dated: April 14, 2020

                                                       Respectfully Submitted,


                                                              s/ Diane King
                                                       Diane King, Esq.
                                                       King & Greisen, LLP
                                                       1670 York St
                                                       Denver CO 80206
                                                       Phone: (303) 298-9878
                                                       Fax: (303) 298-9879
                                                       Email: king@kinggreisen.com

                                                       Counsel for the Abade, Asad Abdi and
                                                       Nafiso Abdi Intervenors


                                                              s/ David Lichtenstein
                                                       David Lichtenstein, Esq.
                                                       Law Office of David Lichtenstein, LLC
                                                       1556 Williams St, Suite 100
                                                       Denver CO 80218-1661
                                                       Phone: (303) 831-4750
                                                       Fax: (303) 863-0835
                                                       Email: dave@lichtensteinlaw.com

                                                       Counsel for the Asad Abdi and Nafiso Abdi
                                                       Intervenors


                                                              s/ Raja Raghunath
                                                       Raja Raghunath, Esq.
                                                       Workplace Rights Project
                                                       PO Box 372299
                                                       Denver CO 80237
                                                       Phone: (720) 808-1231
Case 1:10-cv-02103-PAB-KLM Document 673 Filed 04/14/20 USDC Colorado Page 8 of 9




                                          Fax: (720) 278-7814
                                          Email: raghunathlawfirm@gmail.com

                                          Counsel for the Abdulle Intervenors


                                                 s/ James Chiu
                                          James Chiu, Esq.
                                          Law Office of James Chiu
                                          1776 Vine Street
                                          Denver CO 80206
                                          Phone: (970) 690-0955
                                          Fax: (970) 353-9866
                                          Email: james@chiulawoffice.com

                                          Counsel for the Adan Intervenors
Case 1:10-cv-02103-PAB-KLM Document 673 Filed 04/14/20 USDC Colorado Page 9 of 9




                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 14, 2020, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, which will effect service on all attorneys of record and
  all other persons who have requested electronic service in this action.


  Heather F. Vickles                                    Rajasimha Raghunath
  Kelly K. Robinson                                     Raghunath Law Firm LLC
  Matthew M. Morrison                                   P.O. Box 372299
  Sherman & Howard LLC                                  Denver, CO 80237
  633 17th Street, Suite 3000                           720.808.1231
  Denver, CO 80202
  hvickles@shermanhoward.com                            James Chiu
  krobinson@shermanhoward.com                           Law Office of James Chiu
  mmorrison@shermanhoward.com                           1776 Vine St.
                                                        Denver, CO 80206
  Attorneys for Defendant                               970.356.8900

  Rita Kittle
  Lauren Jaeckel
  Nathan Foster
  U.S. EEOC – Denver Field Office
  303 17th Ave., Suite 410
  Denver, CO 80203
  303.866.1381
  rita.kittle@eeoc.gov
  lauren.jackel@eeoc.gov
  nathan.foster@eeoc.gov

  Attorney for Plaintiff EEOC




                                                        /s/ Kayla Smith
